Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election without traverse of invention group IV, and mutation species of STAT6 in the reply filed on June 3, 2021 is acknowledged. Applicants acknowledged that elected invention and species read on claims 1, 13, 14, 15, 18, 22,37, 39, 41, 57-66. Note, claim 62 is drawn to STAT6A. Thus, the election of STAT6 is construed to be equivalent to STAT6A, or STAT6 is a group of patentably indistinguishable species, including STAT6A.  
The claims have been examined insofar as they read on the elected invention and species. 
Specification Objection
The Brief Description of Drawings is objected because the drawings show, for example,  Figures 15A, 15B, 15C and 15D and the brief description of the drawings refers only to Figure 15. The brief description of drawings should refer separately to, for example, 15A, 15B, 15C and 15D. See, MPEP 608.01(f). Further, the brief description of drawings lack the descriptions of figures 16-23. 
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13-15, 18, 22, 37, 39, 41, 45, 57-66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16808513 in view of Yildiz et al. (“Activating STAT6 mutations in follicular lymphoma,” 
‘513 claims a method of treating non-Hodgkin’s lymphoma (NHL) comprising administering a therapeutic effective amount of an EZH2 inhibitor to a subject in need thereof, wherein the NHL is DLBCL, a germinal center-derivated lymphoma, FL, PMBCL, or other non-Hodgkin’s lymphoma subtype; particularly claimed the EZH2 inhibitors include EPZ-6438. The dosage amounts of about 100mg, 200mg, 400mg, 800 mg, or 1600mg BID are claimed. 
‘513 does not expressly claimed the particular mutations, nor the further steps for detecting, sequencing analysis of the mutation.
However, Yildiz et al. report that mutation of STAT6 in 11% of follicular lymphoma. See, particularly, the abstract. The mutations include 419D/G, 377 E/K , etc. See, particularly, page 669, the right col. Bridging to page 670, table 1 at page 671. The mutations confer various biological properties to the cancer cells. See, particularly, pages 676- 678. Pasqualucci et al. discloses the B-cell non-Hodgkin lymphoma, particularly, follicular lymphoma (FL) and diffused large B-cell lymphoma (DLBCL), harbor frequent structural alterations inactivating CREBBP and, more rarely, EP300, two highly related histone and non-histone acetyltransferase (HATs) that act as transcriptional co-activators in multiple signaling pathways, Overall, about 39% of DLBCL and 41% of FL case display genomic deletions and/or somatic mutations that remove or inactivate the HAT coding domain of these two genes. See, particularly, the abstract.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use the EZH2 inhibitor, EPZ-6438, for treating the non-Hodgkin’s  lymphoma, such as FL or DLBCL, with the particular mutation(s) herein, and further to detect and/or analyze the mutations herein by obtains 
A person of ordinary skill in the art would have been motivated to use the EZH2 inhibitor, EPZ-6438, for treating a B-cell lymphoma, such as FL or DLBCL, with the particular mutation s herein, and further to detect and/or analyze the mutations herein by obtains a biological sample from the cancer patients and to explore and/or optimize the therapeutic efficacy of the EZH2 inhibitor against those particular subgroup of patient population because patients with those mutations have been known commonly found in those cancer patients to be a sub-population among the cancer patients and the mutations have been known to affect the biological properties, including their response to the therapy, and the EZH2 inhibitors have been claimed for treating non-Hodgkin’s lymphoma without a particular limitation as to the mutation herein recited. One of ordinary skill in the art would have a reasonable expectation that the EZH2 inhibitor be beneficial for treating those non-Hodgkin’s lymphoma, with or without the specific mutation(s) herein defined. As to claim 22, reciting that the mutation decrease a level of acetylation of a lysine (K) on histone (3) compared to a level of acetylation of the same lysine by a wide type HAT, and 61 of the specific location of the lysine, note, one of ordinary skill in the art would have a reasonable expectation that the EZH2 inhibitor be effective against the cancer cell with the particular mutation as the prior art do not particularly teach or suggest that such a mutation would negatively affect the efficacy of the ENH2 inhibitor. Claim 37, reciting “the subject does not have MYC and/or HIST1H1E mutation, would have been obvious as the prior art do not teach or suggest that MYC and/or HIST1H1E mutation be a required condition for the efficacy of the EZH2 inhibitor. As to claim 63, reciting activated B-cell (ABC) type and .  
This is a provisional nonstatutory double patenting rejection.
Claim Rejections 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 41 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 41, depending on claim 1, recites limitation “the subject has cancer”. The recitation is not further limit claim 1 as claim 1 is directed to a method of treating cancer in “a subject in need thereof”. Thus, the subject in claim 1 must have a cancer.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejection 35 U,S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13-15, 18, 22, 37, 39, 41, 45, 57-66 are rejected under 35 U.S.C. 103 as being unpatentable over Clinical trials NCT01897571 (Epizyme, first posted July 12, 2013) and Copeland et al. (“EZH2 inhibitor EPZ-6438 (E7438) in Non-Hodgkin Lymphoma: Pre-clinical Models and Early clinical Observations,” August 2014, https://www.epizyme.com/wp-content/uploads/2014/08/ASH-Lymphoma-Conference-Copeland-FINAL.pdf ) in view of . 
The clinical trial NCT01897571 “An open-label, multicenter, phase ½ study of tazemetostat  as a single agent in subject with advanced solid tumors or with B-cell lymphoma and tazemetostat in combination with prednisolone in subject with diffuse large B cell lymphoma”  discloses a protocol of clinical trial which include patients of B-cell lymphomas, advanced solid tumors, diffused large B-cell lymphoma, follicular lymphoma, transformed follicular lymphoma, etc. Patients to be enrolled are 420 participants. Phase I trial comprises dose escalation and dose expansion, BID orally and to determine maximum tolerated dose, and in phase 2 for objective response rate. The patients in phase two will include those experienced with other anticancer therapy. See, the entire document   Copoland et al. reveal that it has been known prior the clinical trial that mutant EZH2 plays a key role in germinal center  B-cell NHL, and wild type EZH2 may also play a role in NHL, EZ2 inhibitor single agent is active for both mutant and wild type EZH2 NHL, and EPZ-6438 (tazemetostat) has been shown to be active against both mutant and wild type with other anticancer agents. See, particularly, slides 3-4, 8-9. Copoland et al. disclosed the protocol and some results of the phase I study against advanced solid tumor and hematologic malignancies with various dosage amounts: 100 mg, 200 mg, 400 mg, 800 mg and 1600 mg BID. Slides 10-11. Two specific examples against DLBCL (100 mg BID) and primary mediastinal B-cell lymphoma (200mg BID), both EZH2 wild type and both showed significant reduction of the pathogenic lesion size. See slide 12-14.
The primary references do not teach expressly to treat a subject having the particular mutation(s) herein defined and the step of detecting at least one mutation in the subject.
However, Knutson et al. teaches that EPZ-6438 specifically inhibits cellular H3K27 methylation in cells and is active against human Lymphoma cell lines, particularly, those with EZH2 mutation. See, particularly, pages 845-846. Yildiz et al. report that mutation of STAT6 in 11% of follicular lymphoma. See, particularly, the abstract. The mutations include 419D/G, 377 E/K , etc. See, particularly, page 669, the right col. Bridging to page 670, table 1 at page 671. The mutations confer various biological properties to the cancer cells. See, particularly, pages 676- 678. Pasqualucci et al. discloses the B-cell non-Hodgkin lymphoma, particularly, follicular lymphoma (FL) and diffused large B-cell lymphoma (DLBCL), harbor frequent structural alterations inactivating CREBBP and, more rarely, EP300, two highly related histone and non-histone acetyltransferase (HATs) that act as transcriptional co-activators in multiple signaling pathways, Overall, about 39% of DLBCL and 41% of FL case display genomic deletions and/or somatic mutations that remove or inactivate the HAT coding domain of these two genes. See, particularly, the abstract.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use the EZH2 inhibitor, EPZ-6438, for treating a B-cell lymphoma, such as FL or DLBCL, with the particular mutation s herein, and further to detect and/or analyze the mutations herein by obtains a biological sample from the cancer patients and to explore and/or optimize the therapeutic efficacy of the EZH2 inhibitor against those particular cancers.
A person of ordinary skill in the art would have been motivated to use the EZH2 inhibitor, EPZ-6438, for treating a B-cell lymphoma, such as FL or DLBCL, with the particular In re Boesch and Slaney
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627